Title: From Abigail Smith Adams to William Cranch, 1817 to 20 May 1818
From: Adams, Abigail Smith
To: Cranch, William


				Copy.
					dear Sir
					May 20 1817-1818
				
				I yesterday received your Letter from Annapolis of May 8th. I congratulate you my dear Sir, that altho the clouds have been darkned round you, and altho You have experienced by death the loss of kind and worthey  Friends, others are rising up to Supply their place. the opening now which presents itself, is Such as may give you Sanguine hopes & Light prospect. I sincerely wish they may be Succeeded by Solid & durable advantages. I hope you will find in mr Johnson & Family Steady and firm Friend’s. mr Johnson has been long in Buisness, and I believe has never been engaged in wild Speculation of any kind, you have been so great a Sufferer from your Connection with those who have, that now your Station profession without being yourself personally engaged, that I cannot but rejoice to See you reassuming your the profession to which you were end and escaping from a vortex which has Swallowd up So many—I Sincerely hope you will be able to liberate yourself from the weight which So bend down your spirits So evidently whilst you were lost in this city, and permit me here to intreat you not to permit the benevolence of your Heart to conquer your Judgement & the duty which you  owe your own increasing Family— become not Surety for any one, if in an increase of property You can render the Aged, the infirm or those who are destitute of Sight any assistance of a pecuniary nature. I know that you will need no Stimulous to do it, but let youth exert itself and and remember that your wife and Children have the first claim upon you.With Regard to the Sale of your Fathers Farm I thought with you—when he first offerd it, I was much averse to his disposing of it, and for more than a year your unclle declined purchaseing it, your Father Said that the labour & taxes consumed the profits that he was so far advanced in years that his own labour upon it exhausted his Strength& Spirits, and that he Should offer it to Sale  if your uncle did not purchase it, it contains but 42 acres. Some of it, the Hill which lies west to us is very poor and he never could have Sold it to So great advantage, nor would your uncle have given to any other person the price he paid for it which was 800 Lawfull money. this money at interest will yeald him a much larger clear profit than the Farm under the best improvement. Lands are not Supposed to  bring in more than 2 pr cent. I wrote to your Mother intreating her not to permit the principle to be touch’d that her Children whist young could better Struggle for themselves, than She or your Father, and by no means to break in upon the principle. I hope you will repeat this to them.Mrs Cranch  will find  a pleasureing in cultivating an acquaintance with mrs Johnson & the Ladies of her Family who all grown up—and mrs Johnson will naturally be induced to consider mrs Cranch in a Situation Some what Similar to that of her own Daughter, tho not in a Foreign Land, yet having quitted all her natural connections, and  Friends and acquaintance of her youth, and becomeing a resident in State far distant from them. Present my compliments to mr & mrs Law when you see them. I certainly feel for her more than the regard of a transient acquaintance, as to mrs  Peters observation upon an Aunt which took place last winter. if the popularity of the President is to be establishd by doing what he thought inconsistant with the dignity of his Character as the R National Representative he will conceive it a bauble not worth preserving.She knows little of the Character of the president, if She Supposes him capable of Sacrificeing to the Shrine of popularity  the dignity of his Station as the Representative of the Nation, for as Such he knows no Superiour nor could it be proper for him to appear in a Secondary Character upon Such an occasion, what ever his respect and veneration might be for his predecessor—and no man estimated him higher—that trivial circumstances has not escaped Jacobinic  censure, not from a Love to Washington, but from malice, and a more certain proof need not be looked for that the president acted right.The publick mind has indeed undergone a Change Since the publication of the dispatches with respect to the French nation—but the instructions are what have wrought a conviction personally as it respects the president, testimonys of which he is hourly receiving in the numerous addresses presented from all quartersMy Kind Regards to mrs Cranch and be assured my dear Sir that I am with the Sincerest / attachment Your affectionate / Aunt
				
					A A
				
				
			